J-A34045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.C.W.                       IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: D.C.W.

                                                      No. 1218 MDA 2015


                  Appeal from the Order Entered June 12, 2015
                 In the Court of Common Pleas of Centre County
                        Civil Division at No(s): 2015-1994


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                         FILED JANUARY 06, 2016

        Appellant D.C.W. appeals from the order entered in the Centre County

Court of Common Pleas, which denied his petition for review of certification

to involuntary inpatient mental health treatment. We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On June 2, 2015, the Office of Mental Health and Intellectual Disabilities of

Centre County filed a petition seeking extended involuntary treatment of

Appellant pursuant to Section 7304 of the Mental Health Procedures Act

(“MHPA”).1      The next day, a mental health review officer conducted a

hearing in which Dr. Carol Eidsvoog, staff psychiatrist at Rockview Mental

Health Unit, testified that Appellant suffers from anorexia nervosa, the

____________________________________________


1
    50 P.S. § 7304.
J-A34045-15



binging and purging type.2 N.T., 6/3/15, at 7.      Dr. Eidsvoog testified that

Appellant had purged to the point of severe electrolyte abnormalities and

dehydration and contraction alkalosis, and that without care and assistance,

Appellant’s behavior could lead to death, disability or serious physical

debilitation within thirty (30) days. Id. at 7-8.

       Appellant testified that he had been doing very well eating and keeping

his food down, and that he felt healthy. Id. at 14. He further testified that

he still had certain struggles at certain times of the day, but that he wanted

to go home as soon as possible. Id. at 14-15.

       After the hearing, the mental health review officer granted the petition

to extend Appellant’s involuntary treatment for ninety (90) days. On June

10, 2015, Appellant filed a petition for review of certification to involuntary

inpatient mental health treatment in the Centre County Court of Common

Pleas. On June 12, 2015, the court denied Appellant’s petition. On July 7,

2015, Appellant timely filed a notice of appeal. On July 13, 2015, the trial

court ordered Appellant to file a concise statement of errors complained of


____________________________________________


2
  Anorexia nervosa is defined as “an eating disorder usually occurring in
adolescent females, characterized by refusal to maintain a normal minimal
body weight, fear of gaining weight or becoming obese, disturbance of body
image, undue reliance on body weight or shape for self-evaluation, and
amenorrhea. The two subtypes include one characterized by dieting and
exercise alone and one also characterized by binge eating and purging.”
DORLAND’S MEDICAL DICTIONARY FOR HEALTH CONSUMERS (2007), available at,
http://medical-dictionary.thefreedictionary.com/anorexia.



                                           -2-
J-A34045-15



on appeal pursuant to Pa.R.A.P. 1925(b), and he timely complied on July 17,

2015.

        Appellant raises the following issue for our review:

           WHETHER THE TRIAL COURT LACKED CLEAR AND
           CONVINCING EVIDENCE FROM WHICH IT COULD
           CONCLUDE FORCED PSYCHIATRIC TREATMENT UNDER
           THE MENTAL HEALTH PROCEDURES ACT WAS NECESSARY
           WHERE IT WAS UNDISPUTED THAT UNFORCED MEDICAL
           ATTENTION WAS READILY AVAILABLE AT THE PRISON TO
           ACHIEVE THE TREATMENT OBJECTIVES SOUGHT BY THE
           PRISON?

Appellant’s Brief at 4.3

        Appellant argues that the state failed to establish, by clear and

convincing evidence, that Appellant was in need of involuntary treatment

when he was voluntarily working on techniques designed to abate his self-

injurious behaviors. We disagree.

        “In reviewing a trial court order for involuntary commitment, we must

determine whether there is evidence in the record to justify the court’s

findings.”    In re T.T., 875 A.2d 1123, 1126 (Pa.Super.2005) (quoting

Commonwealth ex rel. Gibson v. DiGiacinto, 439 A.2d 105, 107

(Pa.1981)). “Although we must accept the trial court’s findings of fact that


____________________________________________


3
  Although Appellant’s 90 day period of involuntary commitment has ended,
Appellant’s issue is not moot because it is capable of repetition and may
evade review.        See In re Woodside, 699 A.2d 1293, 1296
(Pa.Super.1997).



                                           -3-
J-A34045-15


have support in the record, we are not bound by its legal conclusions from

those facts.” Id.

     The MHPA provides:

        § 7304. Court-ordered involuntary treatment not to
        exceed ninety days

        (a) Persons for Whom Application May be Made.--(1)
        A person who is severely mentally disabled and in need of
        treatment, as defined in section 301(a), may be made
        subject to court-ordered involuntary treatment upon a
        determination of clear and present danger under section
        301(b)(1) (serious bodily harm to others), or section
        301(b)(2)(i) (inability to care for himself, creating a
        danger of death or serious harm to himself), or
        301(b)(2)(ii) (attempted suicide), or 301(b)(2)(iii) (self-
        mutilation).

        (2) Where a petition is filed for a person already subject to
        involuntary treatment, it shall be sufficient to represent,
        and upon hearing to reestablish, that the conduct originally
        required by section 301 in fact occurred, and that his
        condition continues to evidence a clear and present danger
        to himself or others. In such event, it shall not be
        necessary to show the reoccurrence of dangerous conduct,
        either harmful or debilitating, within the past 30 days.

50 P.S. § 7304.

        § 7305. Additional          periods    of    court-ordered
        involuntary treatment

        (a) At the expiration of a period of court-ordered
        involuntary treatment under section 304(g) or this section,
        the court may order treatment for an additional period
        upon the application of the county administrator or the
        director of the facility in which the person is receiving
        treatment. Such order shall be entered upon hearing on
        findings as required by sections 304(a) and (b), and the
        further finding of a need for continuing involuntary
        treatment as shown by conduct during the person’s most
        recent period of court-ordered treatment. The additional

                                    -4-
J-A34045-15


        period of involuntary treatment shall not exceed 180 days;
        provided that persons meeting the criteria of section
        304(g)(2) may be subject to an additional period of up to
        one year of involuntary treatment. A person found
        dangerous to himself under section 301(b)(2)(i), (ii) or (iii)
        shall be subject to an additional period of involuntary full-
        time inpatient treatment only if he has first been released
        to a less restrictive alternative. This limitation shall not
        apply where, upon application made by the county
        administrator or facility director, it is determined by a
        judge or mental health review officer that such release
        would not be in the person's best interest.

50 P.S. § 7305 (internal footnote omitted).

     In order for a person to be committed to an extended period of

treatment:

        it is not necessary to show that the patient committed an
        overt act within 30 days of the hearing. It is necessary
        however for the court to find that within the patient’s most
        recent period of institutionalization, the patient’s conduct
        demonstrated the need for continuing involuntary
        treatment, Section 7305(a); i.e. his condition continues to
        evidence a clear and present danger to himself or others,
        Section 7304(a).

Commonwealth v. Romett, 538 A.2d 1339, 1341 42 (Pa.Super.1988).

     “It is well-settled that involuntary civil commitment of mentally ill

persons constitutes deprivation of liberty and may be accomplished only in

accordance with due process protections.” In re R.D., 739 A.2d 548, 554

(Pa.Super.1999) (quoting In re Hutchinson, 454 A.2d 1008, 1010

(Pa.1982)). “The appropriate standard of proof for certification of extended

involuntary treatment is clear and convincing evidence”.     In re Hancock,

719 A.2d 1053, 1056-57 (Pa.Super.1998). “Requiring clear and convincing



                                    -5-
J-A34045-15


evidence that an individual represents a clear and present danger to himself

or others places the burden squarely on the facility or individual attempting

to commit the individual involuntarily.” Id.

      The trial court considered the clear and convincing evidence standard

and reasoned:

         In this case, these standards were satisfied by testimony
         of Dr. Carol Eidsvoog, M.D. a staff psychiatrist at Rockview
         Mental Health Unit who was [Appellant’s] treating
         physician.    She testified that [Appellant] suffers from
         anorexia nervosa, binging and purging type. He posed a
         danger to himself by binging and purging because he had
         binged and purged to the point of suffering severe
         electrolyte    abnormalities,   dehydration,      contraction
         alkalosis, and medical problems. The contraction alkalosis
         improved but was still abnormal. He had not reached the
         target weight the medical doctors sought. He was unable
         to provide for his own basic needs. [Appellant] was doing
         better and was developing self-distraction techniques after
         eating to avoid purging but could not do so by himself and
         needed help by staff to avoid purging. Without care and
         assistance there was a reasonable probability of death,
         disability or serious physical debilitation within 30 days
         especially with his physical exam abnormalities and lab
         abnormalities at admission. He has suffered some
         permanent physical deficits from his history of anorexia
         nervosa. He was prescribed Remeron for sleep difficulties,
         vitamin D, and iron supplements. Dr. Eidsvoog sought a
         Section 304 commitment to keep working therapeutically
         to help him to avoid purging after meals and to be less
         restrictive in his food intake. She also planned that he
         would receive cognitive therapy to deal with stress and
         control issues. She stated inpatient treatment was the less
         restrictive environment for him to receive the necessary
         treatment.

         When [Appellant] was ordered to undergo mental health
         treatment under Section 303, he weighed 97 pounds at
         5’11”. It was clear to this [c]ourt that [Appellant] was still
         in need of involuntary mental health treatment for his

                                     -6-
J-A34045-15


        anorexia nervosa and without the treatment he had a
        reasonable probability of death, disability or serious
        physical debilitation within 30 days. He was unable to
        provide for his basic need of food/nutrition which was
        demonstrated by the fact that his labs remained abnormal,
        he still had contraction alkalosis, he still needed the
        assistance from staff to avoid purging, and he had not
        reached his target weight. This [c]ourt does not agree with
        [Appellant] that the evidence established that unforced
        medical attention was readily available to achieve the
        treatment objectives as the therapies recommended were
        not available outside of the mental health unit.

Trial Court Pa.R.A.P. 1925(a) Opinion, filed August 17, 2015, at 2-3.

     Based on our review of the record, we conclude the trial court properly

certified Appellant’s continued involuntary treatment under Section 7304

based on sufficient evidence of a clear and present danger he presented to

himself. See 50 P.S.§ 7304(a)(2). Accordingly, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/6/2016




                                    -7-